                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


JAMES ALEXANDER, et al.                                                  PLAINTIFFS

V.                                      CIVIL ACTION NO. 1:19-CV-28-HSO-JCG

HUNT SOUTHERN GROUP, LLC, et al.                                       DEFENDANTS


                              ORDER STAYING CASE

      In the related case of Yarbrough et al v. Hunt Southern Group, LLC et al,

Civil Action No. 1:18-cv-51-LG-RHW, the Court entered a Memorandum Opinion

and Order granting Defendants’ motions for summary judgment and dismissing

Plaintiffs’ claims. Plaintiffs have filed a Notice of Appeal from the Final Judgment

entered in Yarbrough. The instant cause of action involves questions of law

substantially similar to those addressed in Yarbrough; therefore, the pending

appeal in Yarbrough is likely to have a material effect on the proceedings in the

instant cause of action. In the interests of judicial efficiency, the Court finds that

this case should be stayed pending resolution of the Yarbrough appeal.


      SO ORDERED AND ADJUDGED this the 2nd day of December 2019.


                                         s/ John C. Gargiulo
                                         JOHN C. GARGIULO
                                         UNITED STATES MAGISTRATE JUDGE
